Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Swank (Reg. No. 62,600) on 06/03/2022.
The application has been amended as follows: 

1. (Previously presented) A touch sensor comprising:
sensing electrodes comprising first electrode cells distributed in a sensing region and having openings, respectively, and first connection parts connecting the first electrode cells along a first direction;
driving electrodes comprising second electrode cells distributed in the sensing region on a same layer as the first electrode cells to be spaced from the first electrode cells, and second connection parts connecting the second electrode cells along a second direction; and
conductive patterns comprising electrode parts in the openings of the first electrode cells, respectively, to be spaced from the first electrode cells and connection lines connecting at least some of the electrode parts, and such that the electrode parts are respectively surrounded by an outer portion of respective ones of the openings in a plan view,
wherein the conductive patterns are electrically connected to a ground power source.

2. (Original) The touch sensor of claim 1, wherein the electrode parts are spaced from the first and second electrode cells on the same layer as the first and second electrode cells.

3. (Original) The touch sensor of claim 1, wherein each of the first electrode cells has a shape surrounding a respective one of the electrode parts.

4. (Original) The touch sensor of claim 1, wherein the first electrode cells are located between the electrode parts and the second electrode cells.

5. (Original) The touch sensor of claim 1, wherein each of the openings is located at a center of each of the first electrode cells.

6. (Original) The touch sensor of claim 1, wherein the first electrode cells and the second electrode cells are alternately arranged in the sensing region.

7. (Original) The touch sensor of claim 1, wherein each of the sensing electrodes comprises: at least two of the first electrode cells arranged in the first direction; and
at least one of the first connection parts connecting the at least two of the first electrode cells along the first direction.

8. (Original) The touch sensor of claim 1, wherein each of the driving electrodes comprises:
at least two of the second electrode cells arranged in the second direction; and
at least one of the second connection parts connecting the at least two of the second electrode cells along the second direction.

9. (Currently Amended) A display device comprising: a display region and a sensing region overlapping with each other;
pixels in the display region;
sensing electrodes comprising first electrode cells distributed in the sensing region and having openings, respectively, and first connection parts connecting the first electrode cells along a first direction;
driving electrodes comprising second electrode cells distributed in the sensing region on a same layer as the first electrode cells to be spaced from the first electrode cells, and second connection parts connecting the second electrode cells along a second direction; and conductive patterns comprising electrode parts in the openings of the first electrode cells, respectively, to be spaced from the first electrode cells and connection lines connecting at least some of the electrode parts, and such that the electrode parts are respectively surrounded by an outer portion of respective ones of the openings in a plan view,
wherein the conductive patterns are electrically connected to a ground power source.

10. (Original) The display device of claim 9, further comprising an encapsulation layer on the pixels to cover the pixels,
wherein at least one of the sensing electrodes, the driving electrodes, and the conductive patterns is directly located on a surface of the encapsulation layer.

11. (Original) The display device of claim 9, wherein the electrode parts are spaced from the first and second electrode cells on the same layer as the first and second electrode cells.

12. (Original) The display device of claim 9, wherein each of the first electrode cells has a shape surrounding each of the electrode parts.

13. (Original) The display device of claim 9, wherein the first electrode cells are located between the electrode parts and the second electrode cells.

14. (Original) The display device of claim 9, wherein each of the openings is located at a center of a respective one of the first electrode cells.

15. (Original) The display device of claim 9, wherein the first electrode cells and the second electrode cells are alternately arranged in the sensing region.

16. (Original) The display device of claim 9, wherein each of the sensing electrodes comprises: at least two of the first electrode cells arranged in the first direction; and
at least one of the first connection parts connecting the at least two of the first electrode cells along the first direction.

17. (Original) The display device of claim 9, wherein each of the driving electrodes comprises: at least two of the second electrode cells arranged in the second direction; and
at least one of the second connection parts connecting the at least two of the second electrode cells along the second direction.

18. (Previously Presented) The touch sensor of claim 1, wherein the conductive patterns are electrically isolated from the sensing electrodes and the driving electrodes.

19. (Previously Presented) The display device of claim 9, wherein the conductive patterns are electrically isolated from the sensing electrodes and the driving electrodes.


Allowable Subject Matter
Claims 1-19 are allowed.

   Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 9, none of the prior arts, individually or in combination disclose:
“the electrode parts are respectively surrounded by an outer portion of respective ones of the openings in a plan view”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        6/3/2022